DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 01/28/2021 have been considered by the examiner (see attached PTO-1449 forms).

Claim Objections
Claim 11 is are objected to because of the following informalities:  
Claim 11 recites “The method of claim 1” and should be changed to “The method of claim 5”.  Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
a computerized method for performing, with at least one server including at least one processor configured to execute instructions, operations comprising: 
receiving data points related to topologically related objects associated with a data source, processing to determine a topological relationship between the received data points, 
processing to define an algorithmic transformation of operational data values received subsequently to receipt of the data points, into a differing operational data values, types, or formats, based upon, at least in part, the topological relationship, 
processing the received data points to produce a reusable transform configured to algorithmically adjust and/or map at least one aspect of the subsequently received operational data values related to the operation of one or more objects, and 
storing the calculated reusable transform in a data store.… 

Claim 18 recites a computerized method of defining a data transform for processing received microwave link data by processing operations on at least one processor of at least one server, the method comprising: receiving microwave link infrastructure data; processing the microwave link infrastructure data to produce a microwave link infrastructure transform; and storing the microwave link infrastructure transform in a data store.
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. 

These judicial exceptions are not integrated into a practical application because the additional elements, the data gathering step, (claim 5) “receiving data points related to topologically related objects associated with a data source, processing to determine a topological relationship between the received data points” (claim 18) “receiving microwave link infrastructure data” are mere data gathering that do not add a meaningful limitation to the method as they are insignificant extra-solution activity. Furthermore, the additional elements (claims 5 and 18) the “at least one processor of at least one server” are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than using a computer as a tool to perform an abstract idea. All of which are considered not indicative of integration into a practical application (see “Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the data gathering steps are mere data collect steps which fall under insignificant extra solution activity and deemed insufficient to qualify as “significantly more” - see MPEP 2106.05(g). The additional elements of the processing system are mere instructions to implement an abstract idea on a computer, or merely uses a computer as 

Dependent claims 6-17 and 19-23 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not directed to an abstract idea as they are directed mathematical concepts and/or mental processes and do not add significantly more to the abstract idea.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Messer-Yaron et al. [US Patent Application Publication Number 2009/0160700 A1 (as submitted in IDS 01/28/2021); hereinafter “Messer-Yaron”].
Regarding claim 18, Messer-Yaron teaches a computerized method of defining a data transform for processing received microwave link data by processing operations on at least one processor of at least one server (computer within management network - 0103), the method comprising: 
receiving microwave link infrastructure data (received signal or attenuation levels - 0103); 
processing the microwave link infrastructure data to produce a microwave link infrastructure transform (simultaneous processing and mapping - 0103); and 
storing the microwave link infrastructure transform in a data store (store information - 0104).

Allowable Subject Matter
Claims 5-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 19-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
processing to define an algorithmic transformation of operational data values received subsequently to receipt of the data points, into a differing operational data values, types, or formats, based upon, at least in part, the topological relationship, processing the received data points to produce a reusable transform configured to algorithmically adjust and/or map at least one aspect of the subsequently received operational data values related to the operation of one or more objects, in combination with all other limitations in the claim(s) as defined by applicant.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sahin et al. (US Patent Application Publication 2016/0330643 A1) discloses a system and method for measurement (REM) scheduling, information extraction, storage and processing to generate terrain and object mapping/identification using higher frequency radio signals, directional transmission techniques and external database information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862